Citation Nr: 1334724	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  05-25 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral eye disability.

3.  Entitlement to service connection for prominent submandibular salivary glands, also characterized as swollen neck glands.  

4.  Entitlement to service connection for left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Navy from January 1955 to December 1958 and from March 1959 to September 1959. 

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims.  

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not suffer from a neck gland disability causally related to his periods of service.    

2.  A left knee disability did not develop in service and is not otherwise causally related to service, nor was degenerative joint disease of the left knee was present to a disabling degree within the first post-service year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck gland disability, including swollen neck glands or prominent submandibular salivary glands, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left knee disability, including degenerative joint disease, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by re-adjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24   (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in the claims adjudicated herein for service connection for swollen neck glands and a left knee disability.  A VCAA notice letter was sent in March 2004 addressing the left knee claim, and in August 2004 addressing the neck glands claim.  These letters were sent prior to the appealed October 2004 RO initial adjudication of these claims for service connection.  The Board finds that these VCAA letters adequately addressed the evidence required to support both these claims.  The letters further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant.  The VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claim.  He also was informed by these letters that it ultimately was his responsibility to see that pertinent evidence not in Federal possession was obtained.  

The Veteran was afforded Dingess notice by an April 2009 and June 2009 VCAA letter.  These letters were followed by issuance of a supplemental statement of the case (SSOC) reconsidering the claims in October 2012.  

The Board remanded the claims in February 2009 for the above-noted Dingess notice, as well as for any Social Security Administration records, and VA examination addressing the claimed swollen neck glands,  followed by issuance of a SSOC.  A subsequent Board remanded in November 2011, in pertinent part,  required development inclusive of VA examinations addressing the Veteran's claimed knees, and addressing the claimed swollen neck glands.  The most recent Board remand in December 2012, in pertinent part, required that VA records reference in the record but not yet obtained, followed by reconsideration of the claims with issuance of a SSOC.  All of this requested remand development pertaining to the claims adjudicated herein has been substantially accomplished, with requested VA examinations conducted, as detailed below, and issuance of an SSOC including most recently in August 2013.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims and that he provide necessary authorization to obtain those records.  They requested evidence and information about treatment after service in support of the claims.  Based on information provided by the Veteran, post-service treatment records were obtained from VA sources.  These records were associated with the claims file. 

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision, an SOC, and SSOCs, including the most recent SSOC in August 2013.  He also was informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claims.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claims for a left knee disability and swollen neck glands. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as discussed in detail below, the Veteran was afforded VA examinations to address medical questions underlying his claims for service connection a left knee disability and swollen neck glands, or prominent submandibular salivary glands.  The examinations appropriately addressed questions of diagnosis and etiology of these conditions.  The Board finds that the VA examinations obtained sufficiently addressed the medical questions of diagnosis and etiology of claimed left knee disability and swollen neck glands, or prominent submandibular salivary glands, with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge.  The examination reports also provided analyses based on review of all the evidence of record, inclusive of clinical records and past examination records within the claims file, and relevant tests or studies, and opinions supported by analysis with satisfactory rationale sufficient to be weighed against contrary evidence.  The Board finds that the examinations, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claims on appeal adjudicated herein. 38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In view of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claims adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claims.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claims for service connection for a left knee disability and swollen neck glands, or prominent submandibular salivary glands.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

The Veteran has submitted lay statements in support of this claims.  While he had requested a hearing before an RO hearing officer, he withdrew that request in a signed written statement received in August 2005.  There is no indication that the Veteran desires a further opportunity to address his claims adjudicated herein. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claims for service connection for a left knee disability and swollen neck glands, or prominent submandibular salivary glands, have been accomplished. 


II. General Laws Governing Claims for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  However, service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, including arthritis, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a).  The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19   (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

III.  Claim for Prominent Submandibular Salivary Glands, 
Also Characterized as Swollen Neck Glands

The Veteran has contended, in effect, that he has periodic swollen neck glands that he believes should be service connected.  On his July 2004 claim, he stated that he had had surgery in service for a throat condition.

The Veteran's service treatment records include the January 1955 enlistment examination, which found no evidence of swollen glands.  In March 1955, he was seen with complaints of a fever and headaches for the previous 24 hours.  The physical examination noted that the bilateral anterior and posterior cervical nodes were large and tender.  The diagnosis was acute pharyngitis.  He was treated for a sore throat in June 1956 and in February 1957; no mention of swollen glands was made on either occasion.  A December 1958 examination, the March 1959 reenlistment examination, and the September 1959 separation examination make no reference to any complaints or findings of swollen glands.  None of the records referred to any surgical procedures having been done on his throat.

The Veteran was seen by VA in September 2003 with complaints of a cold with fever and myalgia.  His sinuses were congested and his pharynx was erythematous; a upper respiratory infection was diagnosed.

Upon a May 2009 VA examination addressing his claimed swollen neck glands, the Veteran reported that he had swollen glands once or twice yearly, lasting approximately a month, occasionally related to weather, infection, or medication.  The examiner noted that the Veteran's history was vague.  The Veteran denied associated pain, trauma, cough, or impairment in swallowing.  Other impairment was also not reflected, though the Veteran did complain of occasional itching and post nasal drip.  The examiner diagnosed prominent submandibular salivary glands, noted that they were asymptomatic, and assessed that they were probably a normal variant.  The examiner observed that there was no documented pathology associated with the prominent submandibular salivary glands, no documented correlation with any in-service injury or incident, no current complaint of symptoms, and no associated muscle problem.  The examiner on these bases opined that it was not at least as likely as not that the Veteran's prominent submandibular salivary glands were caused or the result of pharyngitis.
 
The Veteran was afforded a more recent VA examination for compensation purposes in May 2011 also to address his claimed prominent submandibular salivary glands.  The examiner noted that service medical records reflected a few treatments for sore throat and an evaluation in September 1957 for a complained-of need for tonsillectomy (with no need for tonsillectomy found upon service treatment in September 1957).  However, service records were not observed to show a specific disorder of the neck glands or indeed any chronic disorder manifested by prominent, swollen, or enlarged neck glands.  

The May 2011 examiner reviewed recent treatment records, noting that the Veteran had records of fairly frequent treatment at VA facilities from 1998 to 2011, but that these did not reflect any ongoing neck gland condition.  A single record in April 2011 noted an assessed resolving viral pharyngitis.  The physical examination found no palpable and swollen submandibular glands.  The diagnosis was no prominent submandibular salivary glands.  Based on a careful records review and the examination of the Veteran, as well as noting the Veteran's self-report, the examiner concluded that it was not at least as likely as not that the Veteran's currently diagnosed prominent submandibular salivary glands were incurred or aggravated in service.  In support of this opinion, the examiner stated that the Veteran's medical records showed no pattern of treatment for the medical condition, that is, swollen glands, that he had stated had begun in service.  The evidence of record showed no continuity of symptoms since service; significantly, it was noted that the Veteran was not currently being treated for the clinical condition.

The Board concludes that the weight of the evidence of record is against a find of entitlement to service connection.  Service records fail to reflect the presence of prominent submandibular salivary glands or any ongoing condition of the glands of the neck or submandibular region (with only one mention of enlarged, tender cervical nodes related to an acute episode of pharyngitis), and post-service records showing no such condition for decades up to recent years.  While the Veteran has contended in effect that prominent salivary glands originated in service, the weight of the evidence is against any disability manifested by prominent salivary glands or other neck gland disability having originated in service or otherwise being related to service.  As the May 2011 examiner noted, such a condition would have been reflected in the Veteran's VA treatment records if it had been persistent.  

Additionally, the record does not reflect that the Veteran has any disability associated with prominent submandibular salivary glands or swollen neck glands.  Current disability (at any time within the claim period) is also required to support a claim for service connection.  38 C.F.R. § 3.303; McClain.

Accordingly, with the weight of the evidence against a disease or disability in service associated with prominent submandibular salivary glands, the weight of the evidence against a current disability associated with swollen neck glands or prominent submandibular salivary glands at any time during the claim period, and the weight of the evidence against any prominent submandibular salivary glands or swollen neck glands disability being causally associated with service, the weight of the evidence is against any of the three elements required for direct service connection for the claimed swollen neck glands or prominent submandibular salivary glands.  38 C.F.R. § 3.303.  Other theories of entitlement are not reflected or raised by the record.  While the Board has considered the Veteran's lay statements or assertions, they are insufficient to support a disability where, as here, one is not shown by the medical evidence, and the statements are similarly insufficient to establish disability in service or a causal link to service.  Jandreau.  While the Veteran is competent to observe prominent submandibular salivary glands, this is not the same as establishing the presence of disability.  The question of whether the Veteran has a current disability is a medical one, and neither treatment records nor the May 2009 and May 2011 VA examinations have identified a disability within the claim period associated with the Veteran's prominent submandibular salivary glands or associated with any swollen neck glands.  Because this question is a distinctly medical one beyond the purview of lay knowledge, the Veteran's assertions cannot support the presence of such associated disability to support the claim.  Id.  Accordingly, the Board finds the preponderance of the evidence against the claim for service connection for a disability manifested by prominent submandibular salivary glands, or swollen neck glands, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


IV.  Claim for Left Knee Disability

The Veteran had contended, in effect, that his left knee disability originated in service.  

The Veteran's service treatment records show no complaints of, treatment for, or diagnosis of a left knee condition.  The January 1955 entrance examination, a December 1958 examination, the March 1959 reenlistment examination, and the September 1959 separation examination are all negative for any complaints or diagnosis of a left knee disability.

A November 2003 VA treatment note includes the Veteran's complaints of bilateral knee pain, left greater than the right.  An examination of the knees found crepitus, but no effusion, erythema, or warmth.  There was also no evidence of medio-lateral laxity.  The assessment was probable osteoarthritis of both knees.  At the time of this treatment, the Veteran did not indicate when these complaints first began.

While the Veteran's right knee was examined by VA in May 2011, he was not afforded a VA compensation examination specifically addressing the left knee until September 2012.  No specific assertion of service origin by the Veteran was then noted.  The examiner reviewed the record and observed that the Veteran's service records reflect no knee problems.  At the September 2012 examination the Veteran also had no current left knee complaints.  Rather, the Veteran reported that during flare-ups he had aching of his low back and right knee but not the left knee.  The examiner did note a history of injury to the left shin in 1968, or approximately 10 years following service.  Measurements with a goniometer reflected full range of motion of the left knee in both flexion and extension.  The examiner noted that there was less movement than normal in each knee with repetitive use.  Instability or weakness were not found.  The Veteran used a cane, but this was for the low back and right knee.  

The examiner reviewed x-rays of the knee and clinical findings, and noted that Veteran had degenerative joint disease of the left knee which reflected typical age-related changes, and did not present findings as would reflect a condition decades following trauma to the knee (trauma contemporaneous with service).  On these bases, and based on the absence of documented in-service or post-service difficulty with the left knee or current complaints of the left knee, the examiner concluded that it was not at least as likely as not that a current left knee disorder was causally related to service.  

Thus, while the clinical and x-ray findings support a current, virtually asymptomatic disorder of the left knee, the weight of the evidence is against a disease or injury to the left knee in service and is against a causal link between the current left knee disorder and service.  Thus, the evidence preponderates against the claim for service connection for a left knee disorder on a direct basis.  38 C.F.R. § 3.303.  There is also no evidence supporting the presence of left knee degenerative joint disease within the first post-service year, to support service connection on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Entitlement to service connection for prominent submandibular salivary glands, also characterized as swollen neck glands, is denied. 

Entitlement to service connection for a left knee disability is denied. 


REMAND

The Veteran has had varied psychiatric and/or neurological diagnoses over approximately the past decade, to include psychosis, schizophrenia, depression, PTSD, and age-related dementia.  Upon his VA examination for compensation purposes in July 2013, current symptoms were  noted to include mild memory loss, circumstantial, circumlocutory, or stereotyped speech, and speech intermittently illogical, obscure, or irrelevant.  That examiner diagnosed age-related cognitive decline consistent with diagnoses for treatment purposes assigned in 2012.  

The July 2013 examiner specifically ruled out the presence of PTSD, based on diagnostic criteria not having been met,  and also ruled out TBI.  However, the examiner noted that while the Veteran did not engage in combat during service, he did do "some boxing" in service.  The extent of this boxing is not addressed, with no mention of number of fights, length of boxing career, whether he suffered knock outs, or otherwise the possibility of brain damage from the boxing.  Indeed, development of the record does not appear to have even included a request for a history from the Veteran of his in-service boxing.  

The possibility of developing dementia later in life due to sports-related head traumas has entered common cultural knowledge, with a recent professional football settlement with former players for dementia and related effects of head trauma in that sport.  Debate rages in sports communities about adequacy of head protection.  However, blows to the head in the course of boxing are not reasonably in doubt.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  

The Board finds the record deficient for not having adequately developed or addressed the question of mental disorder or cognitive impairment associated with the Veteran's in-service boxing.  

Similarly, the Veteran's eye disorders examination in July 2013 noted the Veteran's history of boxing in service and his report of scars around the eyes resulting from boxing, but failed to address whether current visual difficulties may be associated with this boxing.  Specifically, the record reflects that the Veteran required cataract surgeries.  An April 2013 ophthalmology treatment notes that the Veteran developed posterior capsular opacification as a "common complication" of the surgery.  Yet the record does not reflect any medical opinion addressing the likelihood that blows to the eye region in service resulted in subsequent onset of cataracts, or the likelihood that such blows may have contributed to the posterior capsular opacification complication of the Veteran's cataract surgery.  These questions must also be addressed upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be afforded the opportunity to submit additional evidence or argument in furtherance of the remanded claims.  The Veteran should be specifically asked to provide as detailed a statement as he can concerning his activities as a boxer in service, including the approximate number of fights, the approximate number of blows to his head, the number of times he was dazed from a blow to the head, the number of times he was knocked out from a blow or multiple blows to the head, the number of times he felt dizzy, disoriented, or with impaired vision or impaired thinking immediately following a fight or in the days following a fight, and number of blows to the region around the eyes and any damage that resulted, including black eyes, swelling, bleeding, or scars.  Details of these circumstances, to the extent he can recall them, should be provided.  The Veteran should be asked to provide any documentation he may have, including any awards, commendations, ribbons, news articles, letters written home, statements from fellow soldiers, evidence of treatment following fights, etcetera.  All records and responses and any other evidence received should be documented and associated with the claims file.  

2.  With the Veteran's authorization and assistance, as appropriate, obtain any additional VA or private treatment records.

3. Thereafter, afford the Veteran an in-person examination by a neuropsychologist with expertise in trauma-related diseases of the brain, to ascertain whether the Veteran suffers from dementia or other psychiatric disorder or disease of the brain attributable to head injuries or brain trauma resulting from boxing in service.  The complete claims folder, to include records within Virtual VA, must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should elicit a personal history from the Veteran as relevant to psychiatric disorders.  The examiner should note the Veteran's history including any written history of boxing while in service as provided in response to remand development query.  The examiner is advised that the Veteran's statements may serve to support medical findings or conclusions, to the extent they are found credible.  The examiner should do the following:

a. Any tests, scans, or studies deemed necessary should be conducted, and all findings should be reported in detail.  The examiner is advised that questions of long-term effects of boxing on the Veteran's mental functioning or psychiatric functioning are to be the sole focus of this examination, and require careful evaluation and a thorough written analysis by the examiner. 

b. For any psychiatric disorder or mental impairment found, to include dementia or other disability, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the condition developed in service or was otherwise causally related to service, including in particular related to the Veteran's boxing while in service, or, alternatively, whether any relationship to service is unlikely. 

c. A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, the examiner must provide an explanation why this is so. 

3. Thereafter, afford the Veteran an in-person examination by an ophthalmologist with adequate knowledge about trauma-related diseases of the eye, to ascertain whether the Veteran suffers from any eye disability attributable to injuries to the eye or the head when boxing in service.  The complete claims folder, to include records within Virtual VA, must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should elicit a personal history from the Veteran as relevant to the eye disorders.  The examiner should note the Veteran's history including any written history of boxing while in service as provided in response to remand development query.  The examiner is advised that the Veteran's statements may serve to support medical findings or conclusions, to the extent they are found credible.  Past medical records including eye examinations should also be reviewed.  The examiner should do the following:

a. Any tests, scans, or studies deemed necessary should be conducted, and all findings should be reported in detail.  The examiner is advised that questions of any long-term effects of boxing on the Veteran's visual functioning, including potentially any effects on the development of cataracts or the development of posterior capsular opacification following cataract surgery, should be addressed.  This should include 
careful evaluation and a thorough written analysis. 

b. For eye disorder or residuals of eye disorder found, to include cataracts and residuals of cataract surgery and any of posterior capsular opacification, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the condition developed in service or was otherwise causally related to service, including in particular related to the Veteran's boxing while in service, or, alternatively, whether any relationship to service is unlikely. 

c. A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, the examiner must provide an explanation why this is so. 

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Thereafter, the Veteran's remanded claims must be readjudicated.  If any benefit sought by these claims remains denied, the Veteran and his authorized representative must be furnished a SSOC and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


